tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c uniform issue list set prk ts legend decedent a date m date n ira x state u dear this is in response to your request for a private_letter_ruling submitted by your authorized representative by letters dated date and date and received by us on date concerning the proper treatment of a distribution from decedent a’s individual_retirement_arrangement ira under sec_401 and sec_408 of the internal_revenue_code code your authorized representative has submitted the following facts and representations decedent a your husband was born on date m and died on date n after attaining age at the time of his death decedent a maintained ira x ira x meets the requirements of sec_408 of the code pursuant to the ira x beneficiary designation form you are the sole beneficiary of ira x and as represented in the letter_ruling request you were the named beneficiary at the time of decedent a’s death page your authorized representative also represents that under the laws of state u the ira x beneficiary designation form is recognized as valid for determining the beneficiary of said ira pursuant to the terms of the ira x beneficiary designation form you may withdraw your entire share of the account at any time by notice to the custodian of ira x as beneficiary thereof you propose to either request a distribution of the full amount standing under ira x and within days of receipt contribute the full amount received into another ira set up and maintained in your name alternatively you may direct the custodian of ira x to convert said ira x into an ira set up and maintained in your name based on the foregoing you request the following rulings that decedent a’s estate will not be treated as payee or distributee of ira x for purposes of sec_408 of the code that you are the designated_beneficiary of ira x pursuant to sec_1 a - question answer a of the income_tax regulations regulations and that you are permitted to treat ira x as your own or alternatively affect a rollover of ira x into an ira set up and maintained in your name with respect to your ruling requests sec_408 of the code provides that except as provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code sets forth the rules for rollovers of distributions from eligible retirement plans sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained sec_401 of the code provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee or ira holder i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary page sec_401 of the code provides that with respect to an employee ira participant who dies after distributions have begun in accordance with subparagraph a ii after his required_beginning_date as that term is defined in code sec_401 distributions of the remaining portion of that employee's interest under a plan must be made at least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of his death sec_401 of the code defines required_beginning_date with respect to an ira as the april of the calendar_year following the calendar_year in which the ira holder attains age sec_401 of the code defines the term designated_beneficiary as any individual designated as a beneficiary by the employee sec_1_401_a_9_-4 q a-3 of the regulations provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary sec_1_401_a_9_-4 q a-4 a of the regulations provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee's or ira holder's death generally an employee's designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death sec_1_408-8 of the regulations q a-5 a provides that the surviving_spouse of an individual may elect in the manner described in paragraph b of this a-5 to treat the spouse’s entire_interest as a beneficiary in an individual’s ira or the remaining part of such interest if distributions thereof has commenced to the spouse as the spouse’s own ira the election is permitted to be made at any time after the individual's date of death in order to make the election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira the spouse is required to take a required_distribution for that year determined with respect to the deceased ira holder under the rules of a-4 a of sec_1 a - if the election is made in the calendar_year containing the ira holder's death sec_1_408-8 of the regulations q a-5 b provides that the election described in paragraph a is made by the surviving_spouse redesignating the account as an account in the name of the surviving_spouse as ira owner rather than as beneficiary in this case decedent a died during calendar_year as of the date of his death decedent a maintained ira x decedent a named you the sole beneficiary of his ira x pursuant to an ira x beneficiary designation form which your authorized page representative asserts is valid under the laws of state u you remained the sole named beneficiary of ira x as of decedent a’s date of death and as of the date of this ruling_request you propose to take one of two actions which will result in ira x’s conversion into an ira set up and maintained in your name accordingly with respect to your ruling requests we conclude that decedent a’s estate will not be treated as payee or distributee of ira x for purposes of sec_408 of the code that you are the designated_beneficiary of ira x pursuant to sec_1 a - question answer a of the regulations and that you are permitted to either treat ira x as your own or alternatively affect a rollover of ira x into an ira set up and maintained in your name no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office this letter_ruling please contact ip at - nota toll-free number if you have any questions concerning sincerely yours rances v sloan manager employee_plans technical group cc
